UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4695



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER ALLEN PUNTNEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cr-00857-CMC)


Submitted:   December 19, 2007             Decided:   January 7, 2008


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.       Reginald I. Lloyd, United States
Attorney, Dean A. Eichelberger, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Allen Puntney pled guilty to one count of

wire fraud, 18 U.S.C.A. § 1343 (West Supp. 2007), and was sentenced

to thirty months imprisonment. He appeals his sentence, contending

that the district court clearly erred in finding that he had not

accepted   responsibility    for    his    offense.     U.S.     Sentencing

Guidelines Manual § 3E1.1 (2006).         We affirm.

           At   the   sentencing   hearing,   the   government    presented

evidence that Puntney was involved in two incidents of criminal

activity in Indiana after he was charged with the instant offense,

while he was free on bond.     One occurred on February 28, 2007, two

weeks before Puntney’s guilty plea on March 14, 2007.            The second

occurred on March 20, 2007.    The government showed a store video of

the February 28 incident, alleging that it showed Puntney, Jeremy

Stone, and Ken Selner using fraudulent credit cards to purchase

Apple Ipods and a Sony Playstation.         A K-Mart video of the March

20, 2007 incident showed Mark Batti and Ken Selner, who were

arrested there after they used fraudulent credit cards to purchase

electronics. The government provided the court with transcripts of

interviews with Batti and Stone, who identified Puntney as a

participant in both incidents. Although Puntney was not present at

the K-Mart on March 20, Batti said he used fraudulent cards he

obtained from Puntney the day before.




                                   - 2 -
            Puntney did not testify, but he denied through counsel

that he was one of the three people in the video of the February 28

incident.      Puntney    also       took    the   position   that    Batti’s

identification of him as one of the participants shown in the

February 28 video was not reliable and that Batti and Stone were

lying when they said Puntney was involved in both incidents.             The

court considered the store videos and the transcripts of Batti’s

and Stone’s interviews with law enforcement officers, concluded

that Puntney was involved in both incidents, and overruled his

objection to the presentence report.

            On appeal, Puntney argues that the district court clearly

erred by denying him the adjustment based on pending state court

charges which he contested.         A defendant may receive an adjustment

for acceptance of responsibility under § 3E1.1 if he demonstrates

“by a preponderance of the evidence that he has clearly recognized

and affirmatively accepted personal responsibility for his criminal

conduct.”   United States v. May, 359 F.3d 683, 693 (4th Cir. 2004)

(quoting United States v. Nale, 101 F.3d 1000, 1005 (4th Cir.

1996)). A guilty plea alone is insufficient to entitle a defendant

to the adjustment.      May, 359 F.3d at 693; USSG § 3E1.1, comment.

(n.3) (a guilty plea is significant evidence of acceptance of

responsibility,   but    is   not    dispositive).      Continued    criminal

conduct may be a basis for denial of the adjustment.          United States

v. Dugger, 485 F.3d 236, 240-41 (4th Cir. 2007).               The district


                                     - 3 -
court’s determination that a defendant has accepted responsibility

is reviewed for clear error.    Id. at 239.

          Puntney does not challenge the district court’s findings

on any specific point, but seems to contend only that the court

erred in accepting the “hearsay allegations” of Batti and Stone

concerning charges on which Puntney had not been yet convicted.

However, their allegations were supported by the store video of the

February 28 incident and by information about Puntney supplied by

Batti in his post-arrest police interview.        The court viewed the

video in which Puntney allegedly appeared and determined that he,

not Batti, was the third participant on February 28.         We conclude

that the district court had sufficient evidence to find, by a

preponderance of the evidence, that Puntney was involved in the two

incidents in Indiana. Therefore, the court’s determination that he

had not accepted responsibility was not clearly erroneous.

          Accordingly,   we   affirm    the   sentence   imposed    by   the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                - 4 -